Citation Nr: 1448732	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  06-21 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney at law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from July 1968 to June 1971.  He had additional service in the Army National Guard from January 1981 to August 1991, with approximately four years of National Guard service prior to January 1981.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for a right knee injury and service connection for a left knee injury.    

In a February 2012 decision, the Board denied service connection for a right knee disorder and service connection for a left knee disorder.  The Veteran appealed this decision and in a March 2013 order, the Court of Appeals for Veterans Claims (Court) remanded the claims, pursuant to a Joint Motion for Partial Remand.  In November 2013, the Board remanded the issues for further development in compliance with the Joint Motion for Partial Remand, to include obtaining additional service records, verification of service dates and an addendum opinion.  The case has now been returned to the Board for further appellate review.    

The Board has reviewed the Veteran's paper claims file as well any electronic records contained in the Veterans Benefits Management System (VBMS) system and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2013 remand, the Board noted that service personnel records indicated that the Veteran served on active duty for training (ACDUTRA) with the Nebraska National Guard over various dates from 1978 to 1996.  However, the claims file did not contain complete records of ACDUTRA service dates.  Consequently, the Board directed that all service personnel records and service treatment records for the Veteran's service in the Army National Guard through 1996 be obtained, and that the dates in which the Veteran served on ACDUTRA and inactive duty for training (INACDUTA) be determined.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  A review of the claims file shows that an another set of the Veteran's service personnel records from his National Guard service were associated with the claims file, however, the records still do not contain complete records of ACDUTRA service dates.  A Retirement Credits Record provides a list of dates that end in 1986, but the record contains a points sheet which shows additional service through 1996 (without specifying the exact dates during which such service occurred.  On remand, all periods of the Veteran's ACDUTRA and INACDUTRA should be identified.

Additionally, while a June 2014 addendum opinion was obtained from the August 2010 VA examiner, it is not adequate for rating purposes.  First, part of the examiner's rationale for her negative nexus opinion was that evidence of degenerative joint disease in the knees was first noted in private medical records in 1988, which was "17 years after the Veteran left the Army."  However, as it is documented in the claims file, the Veteran contends that he also suffered injuries to his knees while serving in the National Guard.  Second, the examiner noted the "undocumented episodes on active duty and in the Guard that the Veteran described in his lay statements (falling in mess hall, fall from a truck, and being trapped in a sleeping bag) were not sufficiently severe enough injuries such that post-traumatic arthritis would be likely to develop, since the Veteran's history and medical records do not show any chronic knee conditions dating back to these purported injuries."  The examiner's reliance on the lack of prior diagnosis in the records when rejecting the Veteran's statements is in direct conflict with the holding in Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible").  Third, the examiner goes on to state the evidence of record does not support the Veteran's lay statements that his knee conditions were incurred by injuries in service or while on ACDUTRA or INACDUTRA, and that he had knee problems since age 23.  However, she does not provide any explanation or details as to why this is the case.  Given the deficiencies in the June 2014 addendum report, a new VA examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate sources, to include the National Personnel Records Center (NPRC) and the Nebraska Army National Guard, in order to verify the specific dates of the Veteran's periods of ACDUTRA and INACDUTRA.  All verified dates of service and all responses received should be documented and associated with the claims file.  All efforts to obtain outstanding National Guard personnel records through 1996 should be made, and all responses, including negative responses, should be documented in the claims file. 

2.  After the above is completed, schedule the Veteran for a VA joints examination.  The complete claims folder (i.e., both the paper claims file and any relevant medical records contained in the Virtual VA eFolder and in VBMS) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

a)  The examiner should identify all current disabilities of the right and left knees.

b)  For each condition diagnosed, the examiner must opine as to whether any such condition is at least as likely as not (50 percent probability or greater) related to the Veteran's active duty service with the United States Army, or to a verified period of ACDUTRA or INACDUTRA with the Nebraska Army National Guard. 

The examiner should provide a complete and detailed rationale for his or her opinion.  In providing this opinion, the examiner must analyze the facts and medical evidence, including addressing the Veteran's complete medical history, and the Veteran's lay statements.  The Veteran contends that he injured his left knee while on active duty service while stationed in Germany, and his right knee while on training in the National Guard in the early 1980's. 

If the examiner discounts any evidence, he or she should provide a reason for doing so.  The examiner is reminded that the mere absence of contemporaneous medical records does not render the Veteran incompetent or incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

3.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



